Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with HENG ZHANG on March 9, 2021.    
The application has been amended as follows: 
In the claims:
1)	Claim 1 has been deleted and replaced by:
“A polymeric hydrogel microsphere, comprising a core, a shell, wherein the core comprises crosslinked-poly(ethylene glycol) (PEG), chitosan, and water; wherein the microsphere has a diameter of 50-250 µm and a mesh size of 5-100 nm; the core has a diameter of 150-190 µm; the shell has a thickness of 10-30 µm; and the core is surrounded by the shell.” 

- End of the Amendment




Statement for Reasons for Allowance
The present invention is directed towards a polymeric hydrogel microsphere, comprising a core, a shell, wherein the core comprises crosslinked-poly(ethylene glycol) (PEG), chitosan, and water; wherein the microsphere has a diameter of 50-250 µm and a mesh size of 5-100 nm; the core has a diameter of 150-190 µm; the shell has a thickness of 10-30 µm; and the core is surrounded by the shell. 

The present claims are allowable over the “closest prior art” BHATTARAI, N. et al. Journal of Controlled Release. 2005, Vol. 103, pages 609-624 in view of Agresti (US 2012/0196770) and Spiller et al. (US 2016/0279286).
Bhattarai discloses a PEG-grafted chitosan hydrogel prepared by alkylation of chitosan (see abstract), comprising PEG-aldehyde, DMSO/chloroform, and chitosan (see page 611, left column, first and second paragraphs), wherein the hydrogel exhibits a pore size of 15-30 microns (see page 618, right column, first paragraph). The PEG-g-chitosan is crosslinked PEG-g-chitosan (conclusion, page 622, abstract).
However, Bhattarai fails to disclose that the hydrogel comprises water and microsphere has a diameter of 50-250 microns and a mesh size of 5-100 nm and fails to disclose that the polymer hydrogel microsphere contains a core having a diameter of 150-190 microns and a shell having a thickness of 10-30 microns.
Whereas, Agresti discloses polymer hydrogel that has been hardened into a solid matrix, which is swollen by, but not dissolved by water.  In some embodiments, the mesh size of the hydrogel is small enough to encapsulate larger objects, such as cells and micron-scale water-immiscible compound drops, but large enough to allow small molecules and ions, e.g., which support cell growth and proliferation, or which are required for detection of the recombinantly produced water-immiscible compound, to diffuse freely through the matrix (para 0056). The mesh size of the hydrogel is between about 1 nm and 100 nm (para 0057). The cells are encapsulated in a hydrogel formed from any bio-polymer which supports cell growth.  Bio-polymers are naturally-occurring polymers, such as chitosan (para 0060). The entangled polymer is selected from the group consisting of polyethylene glycol diacrylate (para 0067). In some embodiments, the hydrogel particles are 20-50 microns in diameter. In some embodiments, the hydrogel particles are about 50, 60, 70, 80, 90, 100 or greater than 100 microns in diameter (para 0058). The term "hydrogel" refers to a cross-linked polymeric material which exhibits the ability to swell in water or aqueous solution without dissolution, and to retain a significant portion of water or aqueous solution within its structure (para 0040). 
Whereas, Spiller discloses a hydrogel microsphere comprising an inner core and an outer shell of hydrogel polymer bound to an outer shell binding molecular (para 0012).
Based on the Applicants arguments filed on 08/31/2020, Bhattarai in view of Agresti and Spiller fails to disclose the microsphere comprises a core and a shell, wherein the core has a diameter of 150-190 microns, the shell has a thickness of 10-30 microns, and the core is surrounded by the shell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/RONAK C PATEL/Primary Examiner, Art Unit 1788